Robert L. Brown, Justice, dissenting. This case presents the classic dispute between a settlor’s express intent and the trustee’s practical difficulty in complying with that intent. The majority has opted in favor of discarding the settlor’s intent for a more pragmatic result due to the difficulty in carving out one-quarter of the Payne estate for the appellant. I would give credence to the settlor’s directions and reverse the probate court’s decision relating to distribution of the trust estate. The Payne will is clear. W.I. Payne set up a testamentary trust for the residue of his estate and, as is standard, gave his trustees general fiduciary powers which included the power to continue to operate the farm and sell the assets of the trust estate. He then provided for the distribution of trust income until his wife and daughter died. Payne specifically and explicitly directed the distribution of the trust res following the deaths of his wife and daughter: (a) I give, devise and bequeath one fourth (1 /4th) of my said estate to my granddaughter, Peggy Payne Crayton, if living, and to her issue, if any, if not living, and direct my trustees to set aside one fourth in value of my said estate, my trustees being the sole judge as to what constitutes one fourth of the value of said estate. (c) After one fourth of my estate has been set aside for my granddaughter, Peggy Payne Crayton, as provided in Section (a) and in event no child or children are born unto my daughter, Lucille Payne Crayton, my trustees are authorized, ordered and directed to sell and dispose of the remainder of my estate at such price and upon such terms as in their absolute and uncontrolled discretion is deemed advisable. . . . I agree with the majority that the paramount principle in the interpretation of trusts is that the settlor’s intent governs. Little Rock Univ. v. George W. Donaghey Foundation, 252 Ark. 1148, 483 S.W.2d 270 (1972). This court further has endorsed the age-old principle that words and sentences used in a testamentary trust must be reasonably construed in their ordinary sense to arrive at the intention of the settlor. Fowler v. Hogue, Trustee, 276 Ark. 416, 635 S.W.2d 274 (1982). Here, Payne’s directions for the distribution of the settlor’s trust estate are exact. The fact that his testamentary trust also provided his trustees with a general power to sell land and administer her one-quarter share prior to age twenty-five does not diminish his directions for accomplishing the ultimate distribution of his estate. .Four witnesses testified that the one-quarter interest could be set aside for the appellant. The settlor’s intent should be honored. I respectfully dissent. Glaze, J., joins.